Electronically Filed
                                                      Supreme Court
                                                      SCAD-13-0000135
                                                      02-JUL-2013
                                                      07:49 AM



                          SCAD-13-0000135

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


            OFFICE OF DISCIPLINARY COUNSEL, Petitioner,

                                vs.

                    GILBERT P. KEA, Respondent.


                        ORIGINAL PROCEEDING
     (ODC 06-029-8369, 06-052-8392, 07-048-8508, 07-139-8559)

                         ORDER OF SUSPENSION
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

           Upon consideration of the Report and Recommendation of
 the Disciplinary Board of the Supreme Court of the State of
 Hawai#i, recommending, inter alia, that this court disbar
 Respondent Gilbert P. Kea, the Petitions, and the evidence in the
 record, this court reaches the following findings and conclusions
 based upon clear and convincing evidence; specifically, that:
           In ODC No. 06-029-8369, by failing to ensure he
 maintained communications with the Department of Labor and
 Industrial Relations (LIRAB) after missing the October 6, 2000
 hearing, and thereby failing to attend subsequent hearings on
 November 17, 2000 and December 7, 2000, which resulted in the
 dismissal of his client’s appeal, Kea violated Rules 1.1, 1.3 and
3.4(e) of the Hawai#i Rules of Professional Conduct (HRPC).     By
failing to keep his client apprised of the hearing schedule and
failing to provide her with sufficient information during the
period of September through December, 2000 sufficient to preserve
her appeal, Kea violated HRPC Rules 1.4(a) and 1.4(b).     By
failing to inform LIRAB of his withdrawal from the
representation, to the detriment of the client’s interests, Kea
violated HRPC Rule 1.16(d).   By failing to respond to the Office
of Disciplinary Counsel (ODC) or obey the subpoena issued in the
matter, Kea violated HRPC Rules 8.1(b) and 8.4(d).    In
mitigation, however, we note the client failed to assert any
interest in the matter for more than three years following Kea’s
withdrawal, and waited a further twenty-two months to report the
matter to ODC and, further, a summons and petition in the matter
was not filed by ODC until more than five years after the
issuance of its April 4, 2006 subpoena, on September 9, 2011.
          In ODC No. 06-052-8392, by failing to file the
affidavit for damages and to otherwise complete the litigation,
Kea violated HRPC Rules 1.3 and 3.2.   By failing to respond to
the client’s numerous telephone calls, her requests for a
briefing on the status of the litigation, and for a copy of the
court order denying her own, pro se affidavit, Kea violated HRPC
Rules 1.4(a) and 1.4(b).   By failing to inform the client of his
suspension from the practice of law or to provide her with her
requested final accounting or a refund of unearned fees, he
violated HRPC Rules 1.4(b), 1.15(f)(3) and 1.16(d).    When Kea
informed the client’s assistant on November 5, 2005, that he had

                                 2
filed the required affidavit for costs with the court when, in
fact, he had not, Kea misrepresented the truth, in violation of
HRPC Rule 8.4(c).    By failing to respond to ODC’s inquiries in
the subsequent investigation, Kea violated HRPC Rules 8.1(b) and
8.4(d).   This court further notes ODC corresponded with Kea in
this matter in April, 2006, but did not issue the petition
seeking discipline until more than five years later, on
September 9, 2011.
           In ODC No. 07-139-8559, by failing to communicate with
his client between September and December, 2006, and by failing
to appear at the December 6, 2006 hearing, Kea violated HRPC
Rules 1.3, 1.4(a), and 1.4(b).    By misrepresenting the
seriousness and implications of his December 15, 2006 suspension
for failing to cooperate, thereby denying the client the
opportunity to timely arrange for alternate legal representation,
Kea violated HRPC Rules 1.4(b) and 8.4(c).    By providing legal
advice at a January, 2007 meeting with the client while suspended
from the practice of law, Kea violated HRPC Rule 5.5(a).    In
light of the length of the representation and the work invested
by Kea on the client’s behalf, the record does not establish by
clear and convincing evidence that Kea failed to earn all of the
funds received, making a restitution order inappropriate, but the
record does demonstrate that, by failing to provide an accounting
when he paid himself $7,000.00 in client funds during the
representation, and by again failing to provide an accounting
when paying himself the final installment of $1,621.24 upon the
conclusion of the representation, Kea violated HRPC Rule

                                  3
1.15(f)(3).   By failing to respond to ODC’s investigation into
the matter, Kea violated HRPC Rule 8.1(b) and 8.4(d).      Finally,
this court notes the record does not indicate when ODC received
Trombley’s complaint and when, or if, ODC contacted Kea in this
matter, but notes the relevant events occurred in 2006 and early
2007, and the formal petition for discipline in this matter was
filed February 13, 2012.
          In ODC No. 07-048-8508, by failing to file an affidavit
that he had fully complied with the conditions of his December
15, 2005 interim suspension, as required by Rule 2.16(d) of the
Rules of the Supreme Court of the State of Hawai#i (RSCH), or to
respond to ODC’s inquiries into that failure, Kea violated HRPC
Rule 3.4(e), 8.1(b), and 8.4(d).       The court again notes, however,
ODC notified Kea on April 9, 2007 of the initiation of
disciplinary proceedings for the failure to file the affidavit,
but did not issue its petition in that case until September 9,
2011.
          In aggravation, this court finds Respondent Kea had
substantial experience in the practice of law and in the present
matters finds multiple violations and a pattern of being
unresponsive and dilatory with regards to clients’ needs.      In
mitigation, this court notes Kea’s clean disciplinary record
prior to the instant matters, and the substantial delay in the
disciplinary process.   Therefore, suspension being warranted,
see, e.g., ODC v. Duvauchelle, No. 19459 (October 14, 1997); ODC
v. Ching, No. 16907 (April 14, 1993); ODC v. Battista, No. 13626
(September 27, 1989),

                                   4
          IT IS HEREBY ORDERED that Respondent Gilbert P. Kea is
suspended from the practice of law in this jurisdiction for five
years, effective nunc pro tunc to September 9, 2011.
          IT IS HEREBY FURTHER ORDERED that Respondent Kea shall
file with this court, within ninety days after the date of entry
of this order, an affidavit that he has complied with the
requirements of RSCH Rule 2.16 with regards to his suspension
from the practice of law, commencing on December 15, 2006.
          IT IS HEREBY FURTHER ORDERED that Respondent Kea’s
interim suspension for failure to cooperate, imposed pursuant to
RSCH Rule 2.12A, is set aside, pursuant to RSCH Rule 2.12A(b).
          DATED: Honolulu, Hawai#i, July 2, 2013.
                              /s/ Mark E. Recktenwald
                              /s/ Paula A. Nakayama
                              /s/ Simeon R. Acoba, Jr.
                              /s/ Sabrina S. McKenna
                              /s/ Richard W. Pollack




                                5